Case 3:19-cr-00431-PAD-MDM Document 368 Filed 08/10/20 Page 1 of 46

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO a

UNITED STATES OF AMERICA,
Plaintiff,
v.

[1] JULIA BEATRICE KELEHER,
(Counts 1 to 24)

[2] ANGELA AVILA-MARRERO,
(Counts 72 to 90)

[3] ALBERTO VELAZQUEZ-PINOL,
(Counts 25 to 98)

[4] FERNANDO SCHERRER-CAILLET,
(Counts 25 to 71 and 82 to 84)

[7] ANIBAL JOVER-PAGES,
(Counts 85 to 98)

Defendants.

 

 

THE GRAND JURY CHARGES:

SUPERSEDING INDICTMENT _
CRIMINAL NO, 19-431 (PAD) <>

Cad

Wire Fraud
Title 18, United States Code, Section 1343

Wire Fraud Conspiracy
Title 18, United States Code, Section 1349

Aggravated Identity Theft
Title 18, United States Code, Section 1028A

Federal Program Bribery
Title 18, United States Code, Section 666

Aiding and Abetting
Title 18, United States Code, Section 2

(98 COUNTS and
FORFEITURE ALLEGATIONS)

 

GENERAL ALLEGATIONS

 

AT ALL TIMES MATERIAL TO THIS INDICTMENT:

i Defendant [1] JULIA BEATRICE KELEHER (“KELEHER”) was the Secretary of
the Puerto Rico Department of Education (“PRDE”), an agency of the Commonwealth of Puerto
Rico, from January 2017 to March 2019,

2. Defendant [2] ANGELA AVILA-MARRERO (“AVILA”), was an employee of
Administracion de Seguros de Salud de Puerto Rico (hereinafter “ASES”), a dependency of the

Department of Health, an agency of the Commonwealth of Puerto Rico. In January 2017, AVILA

 

 
Case 3:19-cr-00431-PAD-MDM__Document.368 Filed 08/10/20... Page.20f 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

was Acting Executive Director of ASES. In February 2017, she became Executive Director of
ASES, after being appointed to the position by the Governor of Puerto Rico.

3. Defendant [3] ALBERTO VELAZQUEZ-PINOL (*“VELAZQUEZ”) was the
principal of Azur, LLC (“Azur”), a for-profit limited liability company organized under the laws
of Puerto Rico. Between 2017 and 2018, [3] VELAZQUEZ had numerous e-mail communications
with the Governor of Puerto Rico, including the following e-mail exchange on March 17, 2017.

At 6:07am the Governor e-mailed [3] VELAZQUEZ, stating:

 

_Original Spanish language | English translation
“Alberto— r “I would like to talk to you as to various
Me gustaria hablar contigo para varios asuntos; matters, including the new health model that |
incluyendo el nuevo modelo de salud que he have designed. Also, areas that you believe we
disefiado. También, dreas que entiendas tengamos may have scarce resources in Health and
escasos recursos en Salud y ASES; para solicitar ASES, to request through the Supervision
mediante la Junta de Supervisién recursos Board federal resources that can complement

federales que nos complementen en el esfuerzo. Me us in the effort. It makes me very happy
alegra mucho saber que estas en el equipo. knowing that you are on the team.”
Un fuerte abrazo.” A strong hug.”

[3] VELAZQUEZ responded at 6:20am, stating:

         

 

_ Original Spanish language == English translation

“Gobernador! =. “Governor!
Para mi es un privilegio poder cooperar y For me it is a privilege to be able to cooperate and
aportar apoyandote. ‘Estoy disponible a tu contribute supporting you. I’m available at your
mejor conveniencia. Recibe un fuerte abrazo, earliest convenience. Receive a strong hug,

Alberto” Alberto”
4. Defendant [4] FERNANDO SCHERRER-CAILLET (“SCHERRER”) was He

managing partner of BDO Puerto Rico, P.S.C. (“BDO”), a for-profit professional services
corporation organized under the laws of the Commonwealth of Puerto Rico, Between 2017 and

2018, BDO paid Azur approximately $942,304.13 for its services to BDO.
3. Colén & Ponce, Inc. (“Colon & Ponce”), was a corporation organized under the

laws of the Commonwealth of Puerto Rico. Mayra Ponce, not charged in this superseding

indictment, was one of the two partners of Colén & Ponce.

 

 

 
 

Case 3:19-cr-00431-PAD-MDM_ Document-368_ Filed 08/10/20.Page 3 of 46 —__--_,

Superseding Indictment - Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

6. Glenda Ponce, not charged in this superseding indictment, was an assistant for
[1] KELEHER at PRDE between 2017 and 2018, and was the sister of Mayra Ponce.

7. An individual identified in this indictment as an Unindicted Co-conspirator
(“UCC”) was a BDO partner.

8. Defendant [8] ANIBAL JOVER (“JOVER”) was the President of Intelligent Grant
Solutions, LLC (“IGS”), a for-profit limited liability company organized under the laws of the
Commonwealth of Puerto Rico.

9. Each of the e-mails described in the individual wire fraud counts in this superseding
indictment were transmitted in interstate commerce.

10. All dates and times stated in this superseding indictment should be understood to
include the phrase “on or about” before the date and time stated.

11. Law No. 1 of June 3, 2012, also known as the Ley de Etica Gubernamental de
Puerto Rico (Puerto Rico Government Ethics Act, hereinafter the “Act”), was in force throughout
the period during which the events described in this superseding indictment occurred.

(a) Section J.2(n) of the Act defined a “conflict of interest” as a “situation in
which personal or financial interests are or could be reasonably inconsistent with public interest.”

(b) Section 1.2(s) of the Act, in relevant part, defined “confidential document
or information” as: “that which is defined as confidential by the law.” Section 1.2(s) of the Act
further defined “confidential document or information” as “that which, if disclosed, could harm
the fundamental rights of third parties or the right to privacy and the private life of public servants;
the disclosure of which could constitute a violation of the executive privilege; when the document
or information is part of a deliberation process when drafting public policy and, if disclosed... may
impair any business transactions or official efforts of the State in progress when requesting such

information. This term includes reports, memoranda or any written document drafted by a public

 

 
 

 

tr

Case 3:19-cr-00431-PAD-MDM_ Document 368-Filed 08/10/20 Page-4.of 46

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

servant in discharging the duties of his/her office or job for his/her superior or in connection with
internal decisions and actions of the department.”

(c) Section 4.2(d) of the Act prohibited public servants from accepting or
soliciting “from a private person or business, whether directly or indirectly, benefits for him/herself
of a person, business, or entity in exchange for carrying out actions that are biased to favor him/her
or another private person or business.”

(d) Section 4.2(f) of the Act required public servants to refrain from revealing
or using “confidential information or documents obtained as a result of his/her employment to
obtain, directly or indirectly, any benefit for him/herself or any other private person or business.”

(ec) In relevant part, Section 4.2(g) of the Act provided that “[n]o public servant
shall intervene, directly or indirectly, in any matter in which any member of his/her family unit,
relative, partner, or housemate has a conflict of interest that may result in benefit for any of the
abovementioned.”

(fH Section 4.2(s) of the Act provided that “[nJ]o public servant shall carry out
any action that may call the impartiality of the government endeavor into question.”

(g) Section 4.3(e) of the Act provided that “[nJo public servant shall approve or
authorize a contract with a private person or business knowing that such person or business is
representing cases or matters which involve a conflict of interest between the contracting agency
and the personal interests said private person or business is representing. To such effects, a
contractual clause shall be included in which such private person or business certifies that it is not
involved in a conflict of interest.”

(h) Section 4.5 of the Act provided that “[a]ny public servant who must take
any official action that is contrary to the prohibitions established by Sections 4.2, 4.3, and 4.4 shall
report it to the Office [of Government Ethics] before taking such action. In his/her statement, the
public servant may request to be relieved from intervening in the matter or participating in the

agency’s deliberations related to the official matter.”

 

 

 
Case 3:19-cr-00431-PAD-MDM_ Document 368 Filed 08/10/20 Page 5 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNTS 1 to 8
Title 18, United States Code, Section 1343 (Wire Fraud)
[DEPRIVATION OF CONFIDENTIAL PRDE INFORMATION]

12. Paragraphs 1, 9 and 10, 11, 11(b), and 11(d) of the General Allegations are hereby re-
alleged and incorporated by reference as though fully set forth herein.

13. On February 3, 2017, defendant [1] KELEHER signed an Agreement for
Professional Services with the Puerto Rico Fiscal Agency and Financial Advisory Authority
(“FAFAA”) to restructure all curricular and administrative areas of the PRDE. The Ninth Clause
of the agreement read, in part, as follows:

“The Consultant acknowledges the proprietary and confidential nature of all internal, non-

public, information systems, financial, and business information relating to the Authority,

its subsidiary corporations and affiliates, as well as to the Commonwealth of Puerto Rico,
its agencies, corporations or municipalities now or hereafter provided to the Consultant in
connection with the Consultant’s engagement by the Authority under this Agreement.” ***

“The Consultant shall not make public or disclose, nor copy, reproduce or distribute at any

time the Materials to third parties without the Authority’s previous written consent.”

14. Individual A was a close friend of [1] KELEHER, and the president of Company
A, a corporation authorized to conduct business under the laws of the Commonwealth of Puerto
Rico. It was known to [1] KELEHER that Individual A, for pay and profit, was seeking contracts
for Company A with FAFAA and other entities in relation to proposed services to PRDE.

15. On February 10, 2017, at around 5:51am, [1] KELEHER sent an e-mail to two

PRDE employees, where she stated, in part, as follows:

   

- Original Spanish language _ English translation

“Necesito un archivo en Excel que jeclinse una “I need an Excel file that includes a tab for
pestafta por cada escuela especializad (sic) y each specialized and vocational school that
voacional (sic) que tiene el DE. Quiero saber, por the DE has. 1 want to know, for each

 

cada escuela: school:
~-Matricula Enrollment
- Cantidad de maestros Number of teachers
Total de salario/nomina Salary total/payroll
Lo necesito hoy. Gracias” I need it today. Thank you”

 

 

 

 
Case 3:19-cr-00431-PAD-MDM...Document 368 Filed 08/10/20 Page.6.of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

16, On February 10, 2017, at 5:55am, [1] KELEHER sent an e-mail to a PRDE

employee, where she stated, in part, as follows:

 

Original Spanish. Janguage ae __ English translation
“Necesito un archivo que incluye — por SOLO la “I need a file that includes - ONLY for the San

Region de San Juan Juan Region
1. Cantidad de. maestros por escuela y 1. Number of teachers per school and
: aD sdlario.- . salary
a} -empleados por districto (sic) y salario 2, employees by district and salary (for
-(cadauno) each)
. 3. empleados por region y salario ...” 3, employees per region and salary ...”

 

17. On February 10, 2017, at 1:41pm and at 1:43pm, the PRDE employee referenced
in paragraph 15 sent in two separate e-mails to [1] KELEHER’s PRDE e-mail account, the files
requested by [1] KELEHER in the preceding paragraph.

18. On the dates listed in Counts | through 8, neither Individual A nor Company A
had any contract or non-disclosure agreement with PRDE that would allow them access to PRDE
confidential information.

THE SCHEME TO DEPRIVE OF PROPERTY

19. From in or about February 2017 to in or about March 2017, defendant
[1] KELEHER and others not charged in this superseding indictment schemed to defraud and
deprive PRDE of the right to the exclusive use of its confidential information through deceptive
means, in that [1] KELEHER used her position as Secretary of PRDE for the purpose of obtaining,
disclosing, and converting PRDE confidential information for the use of a third party, Individual
A, causing the transmission of interstate electronic mail communications for the purpose of

disclosing said information.

 

 

 

 
Case 3:19-cr-00431-PAD-MDM Document 368 Filed 08/10/20 Page 7 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

20, On each of the dates set forth below, in the District of Puerto Rico and elsewhere,

the defendant,
[1] JULIA BEATRICE KELEHER,

aided and abetted by others not charged in this superseding indictment, willfully and knowingly,
having devised and intending to devise a scheme to defraud, and for obtaining money and property
by means of materially false and fraudulent pretenses, representations and promises, transmitted
and caused to be transmitted by means of wire, radio, and television communication in interstate
and foreign commerce, writings, signs, signals, pictures, and sounds for the purpose of executing

such scheme:

  
 

    

Count Date Description of E-mails and Attachments
1 02/11/2017 E-mail from [1] KELEHER’S PRDE e-mail address to her Gmail address,
2:54pm — with the following files containing confidential PRDE information:
Lista de Personal Regidn San Juan 2016-2017.xlsx, Resultados
META PR Ciencias.xlsx, Resultados META_PR Espafio Lxlsx,
Resultados META PR Inglés.xlsx, and Resultados META_PR.xlsx.
2 02/11/2017 E-mail from [1] KELEHER’S PRDE e-mail address to her Gmail address,
3:01pm — with the following files containing confidential PRDE information:
Lista de Maestros con su salario —Esc-con Ofrecimiento Voc 2016-
2017.xlsx, Lista de Maestros con su salario -Esc-Especializadas 2016-
2017.xlsx, and Lista de Maestros con su salario-Esc-Vocacionales 2016-
| 2017.xlsx. |
3 02/11/2017 E-mail from [1] KELEHER’s Gmail address to Individual A, with the
2:55pm __ following files containing confidential PR DOE information:
Lista de Personal Regién San Juan 2016-2017.xlsx, Resultados
META PR Ciencias.xlsx, Resultados META_PR_ Espafio  LxIsx,
Resultados META PR Inglés.xlsx, and Resultados META _PR.xlsx.
4 02/11/2017 E-mail from [1] KELEHER’s Gmail address to Individual A, with the
3:12pm following files containing confidential PRDE information:
Lista de Maestros con su salario —Esc-con Ofrecimiento Voe 2016-
2017.xIsx, Lista de Maestros con su salario -Esc-Especializadas 2016-
2017.xlsx, and Lista de Maestros con su salario-Esc-Vocacionales 2016-
2017.xlsx.
5 02/12/2017 E-mail from [1] KELEHER’S PRDE e-mail address forwarding to her
4:36pm Gmail address an e-mail with confidential PRDE information from the
Director of the Arsenio Martinez Superior School regarding the school’s
classification.

 

 
 

 

Case 3:19-cr-00431-PAD-MDM_ Document 368 Filed 08/10/20 Page 8 of 46

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

       

Count Date Description of E-mails and Attachments
6 02/12/2017 E-mail from [1] KELEHER’s Gmail address to Individual A, which
4:37pm __ included a pdf file with confidential PRDE information from the Director
of the Arsenio Martinez Superior School regarding the school’s
classification.
7 02/20/2017 E-mail from PRDE employee to [1] KELEHER’s Gmail address, with
4:03pm the subject matter “Fwd: Ejemplos Organizacion Escolar” (in English:
“Fwd: School Organization Examples”), with the following files that
contained confidential PRDE information:
Programa de Organizacion
Escolar_Especializada_CentralArtesVisuales_61572.pdf (487.03 kB);
Programa de Organizacion
Escolar EspecializadaBilingue_PadreRufo_61747.pdf (467.42 kB)
Programa de Organizacion
Escolar _Elemental_AntonioBCalmary_61580.pdf (408.15 kB)
Programa de Organizacion
Escolar Intermedia AlejandroTapiayRivera_69179.pdf (419.97 kB)
8 02/20/2017 E-mail from [1] KELEHER’s Gmail address to Individual A, with the
6:49pm subject matter “Fwd: Ejemplos Organizacion Escolar” (in English:
“Fwd: School Organization Examples”), with the following files that
contained confidential PRDE information:
Programa de Organizacion
Escolar Especializada_CentralArtesVisuales_61572.pdf (487.03 kB),
Programa de Organizacion
Escolar_EspecializadaBilingue_PadreRufo_61747.pdf (467.42 kB)
Programa de Organizacion
Escolar_Elemental_AntonioBCalmary_61580.pdf (408.15 kB)
Programa de Organizacion
Escolar Intermedia AlejandroTapiayRivera_69179.pdf (419.97 kB)

Each e-mail communication so transmitted constituting a separate and distinct violation of Title

18, United States Code, Sections 1343 and 2.

 

 
Case 3:19-cr-00431-PAD-MDM_ Document 368 Filed 08/10/20 Page 9 of 46

 

 

Superseding Indictment -- Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNT 9
Title 18, United States Code, Section 1028A
(Aggravated Identity Theft)

21. Paragraphs 1, 9 and 10 of the General Allegations and the description of the e-mail
set forth in Count 3 are hereby re-alleged and incorporated by reference as though fully set forth
herein,

22. On or about February 11, 2017, at 2:55pm, in the District of Puerto Rico and
elsewhere, the defendant,

[1] JULIA BEATRICE KELEHER,
did knowingly transfer, without lawful authority, a means of identification of other persons,
namely, the names and PRDE position numbers of approximately 7,331 individuals employed by
PRDE, contained in an Excel spreadsheet identified as:

Lista de Personal Region San Juan 2016-2017.x\sx,
during and in relation to a felony violation enumerated in Title 18, United States Code, Section
1028A(c), to wit, wire fraud in violation of Title 18, United States Code, Section 1343, knowing

that the means of identification contained in the spreadsheet described above belonged to at least

another actual person, all in violation of Title 18, United States Code, Section 1028A(a)(1).

 

 

 
Case 3:19-cr-00431-PAD-MDM Document 368 Filed 08/10/20 Page 10 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNT 16
Title 18, United States Code, Section 1028A
(Aggravated Identity Theft)

23. Paragraphs 1, 9 and 10 of the General Allegations and the description of the e-mail
set forth in Count 4 are hereby re-alleged and incorporated by reference as though fully set forth
herein.

24, On or about February 11, 2017, at 3:12pm, in the District of Puerto Rico and
elsewhere, the defendant,

[1] JULIA BEATRICE KELEHER,
did knowingly transfer, without lawful authority, a means of identification of another person, that
is, the names and PRDE position numbers of approximately 6,087 individuals employed by PRDE,
contained in three Excel spreadsheets identified as:

Lista de Maestros con su salario —Esc-con Ofrecimiento Voc 2016-201 7.xIsx,

Lista de Maestros con su salario -Esc-Especializadas 2016-2017.xlsx, and

Lista de Maestros con su salario-Esc-Vocacionales 2016-201 7.xIsx;
during and in relation to a felony violation enumerated in Title 18, United States Code, Section
1028A(c), to wit, wire fraud in violation of Title 18, United States Code, Section 1343, knowing

that the means of identification contained in the spreadsheets described above belonged to at least

another actual person, all in violation of Title 18, United States Code, Section 1028A(a)(1).

16

 

 

 
Case_3:19-cr-00431-PAD-MDM_Document.368.. Filed. 08/10/20 Page 11 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNT 11
Title 18, United States Code, Section 1028A
(Aggravated Identity Theft)

25. Paragraphs 1, 9 and 10 of the General Allegations and the description of the e-mail
set forth in Count 8 are hereby re-alleged and incorporated by reference as though fully set forth
herein.

26, On or about February 20, 2017, in the District of Puerto Rico and elsewhere, the
defendant,

[1] JULIA BEATRICE KELEHER,
did knowingly transfer, without lawful authority, a means of identification of another person, that
is, the names and PRDE position numbers of approximately 108 individuals employed by PRDE,

contained in four PRDE school organization charts, identified as:

Programa de Organizacion Escolar_Especializada_CentralArtes Visuales_61572.pdf (487.03 kB),
Programa de Organizacion Escolar _EspecializadaBilingue_PadreRufo_61747 pdf (467.42 kB),
Programa de Organizacion Escolar_Elemental_AntonioBCalmary_61580.pdf (408.15 kB), and
Programa de Organizacion Escolar_Intermedia_AlejandroTapiayRivera_69179 pdf (419.97 kB),

during and in relation to a felony violation enumerated in Title 18, United States Code, Section
1028A(c), to wit, wire fraud, in violation of Title 18, United States Code, Section 1343, knowing
that the means of identification contained in the spreadsheets described above belonged to at least

another actual person, all in violation of Title 18, United States Code, Section 1028A(a)(1).

11

 

 

 

 
Case-3:19-cr-00431-PAD-MDM Document-368—Filed-08/10/20 Pa:

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNTS 12 to 14
Title 18, United States Code, Sections 1343 and 2 (Wire Fraud)
[SHAM SELECTION PROCESS SCHEME]

27. Paragraphs 1, 5, 6, 9 and 10, 11, 11(a), 11(e), 11(, 11(g), and 11(h) are hereby re-
alleged and incorporated by reference as though fully set forth herein.

28. In January 2017, Glenda Ponce began to work as an assistant at the office of the
Secretary of PRDE. At the time, she was neither an employee of, nor did she have a contract with
PRDE.

25. On March 28, 2017, Glenda Ponce signed a contracting services agreement with
PRDE. Under the terms of this contract, which [1] KELEHER signed on behalf of PRDE, Glenda
Ponce certified that she would comply with the Act.

30. Glenda Ponce was the sister of Mayra Ponce, one of the two partners of Colon &
Ponce, a company that had no employees on its payroll and used contractors to staff its projects.
[1] KELEHER was aware that Glenda and Mayra Ponce were sisters, and that Mayra Ponce was a
principal of Colon & Ponce.

31. The Guide for the Selection of Professional Services Paid for with Federal Funds
(Guia para la Seleccién de Servicios Profesionales Sufragados con Fondos Federales) (hereafter,
the “Guide”) governed the procedures by which the PRDE could award federally funded contracts.
In relevant part, the Guide established that certain federally funded professional services contracts
could be executed only after the completion of a competitive selection process known as a Request
for Quote (“RFQ”). The Guide also provided that “[a]ll state laws related to standards of conduct
of public servants and contractors and conflicts of interest shall be applicable hereto, including
laws that entail fines, penalties, or any other disciplinary action for offenses of this kind.”

32, On April 11, 2017, Glenda Ponce forwarded a professional services proposal from
Colén & Ponce to [1] KELEHER, even though PRDE had not issued a RFQ to entities competing
to perform such services, Shortly afterwards, that same day, [1] KELEHER sought to award a

professional services contract to Colén & Ponce without any RFQ taking place.

12

 

 

 

 
Case 3:19-cr-00431-PAD-MDM__ Document 368 Filed 08/10/20. Page.13 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

33. Notwithstanding the above, a RFQ process was initiated on May 16, 2017 by which
various entities, including Colén & Ponce, were invited to submit proposals to PRDE.

34. On May 17, 2017, [1] KELEHER instructed Glenda Ponce to go to the office of a
PRDE official conducting the RFQ’s proposal evaluations, to ask about the status of the process.
Glenda Ponce informed the PRDE official that [1] KELEHER already had her services proposal.

35. On May 24, 2017, [1] KELEHER signed Colén & Ponce’s proposal. She did not
initial any other proposal in relation to the abovementioned RFQ. At the time, no PRDE
memorandum had been issued recommending the selection of any of the participants in the RFQ.

36. On May 25, 2017, a PRDE memorandum recommending Colén & Ponce’s
selection in the RFQ was signed by two of three PRDE officials participating in the process. The
PRDE official conducting the evaluation of the RFQ did not sign the memorandum.

37. {1] KELEHER never reported the existence of any conflict of interestto the Office
of Government Ethics in relation to the awarding of a PRDE contract to Colén & Ponce.

38. On May 25, 2017, [1] KELEHER signed a request from PRDE to senior Puerto
Rico government officials requesting authorization to award a contract to Colon & Ponce, thereby
causing PRDE to falsely certify that its request was in compliance with all laws, orders, rules,
circular letters and other regulations applicable to the government’s fiscal policy.

39. On June 8, 2017, [1] KELEHER caused PRDE to enter into a professional services
contract (2017-AF0220) with Colén and Ponce for $43,350.00.

THE SCHEME TO DEPRIVE OF PROPERTY

40. From in or about March 2017 to in or about June 2017, defendant [1] KELEHER,

together with Mayra Ponce and Glenda Ponce, schemed to defraud and deprive PRDE of moneys

in connection with a PRDE contract paid with federal funds by causing PRDE to award a contract

13

 

 
Case 3:19-cr-00431-PAD-MDM_ Document 368 Filed 08/10/20 Page 14 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

to Colon & Ponce under the guise of a sham competitive RFQ process, causing PRDE officials to
misrepresent to senior Puerto Rico government officials that PRDE had complied with all laws,
orders, rules and applicable regulations in the selection of Col6n & Ponce, when in truth and in
fact, and as [1] KELEHER well knew, [1] KELEHER had selected Colon & Ponce for the contract
without regard for the RFQ process, the Guide and the Act.

Al, On or about each of the dates set forth below, in the District of Puerto Rico, the
defendant,

[1] JULIA BEATRICE KELEHER,

aided and abetted by Mayra Ponce and Glenda Ponce, not charged in this superseding indictment,
willfully and knowingly, having devised and intending to devise a scheme to defraud, and for
obtaining money and property by means of materially false and fraudulent pretenses,
representations and promises, transmitted and caused to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce, writings, signs, signals,

pictures, and sounds for the purpose of executing such scheme:

     
 

     

OO Date Description of E-mails and Attachments
12 04/11/2017 E-mail from Mayra Ponce to Glenda Ponce, in relation to Colon &
3:29pm  Ponce’s proposal to PRDE, in which Mayra Ponce requests that the
proposal be passed to PDF format before being sent.
13. 04/11/2017 E-mail from Glenda Ponce to [1] KELEHER, forwarding Colon &
3:42pm ___ Ponce’s proposal with PRDE in PDF format.
14 04/12/2017 E-mail from one PRDE official to another PRDE official, notifying that
[1] KELEHER requested the contracting of Colén & Ponce.

Each e-mail communication so transmitted constituting a separate and distinct violation of Title

18, United States Code, Sections 1343 and 2.

14

 

 
Case 3:19-cr-00431-PAD-MDM ___Document 368. Filed 08/10/20. Page 15 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNT 15
Title 18, United States Code, Section 1349 (Wire Fraud Conspiracy)
{SHAM SELECTION PROCESS SCHEME]
42. Paragraphs 25 through 41 are hereby re-alleged and incorporated by reference as

though fully set forth herein.

43, From in or about March 2017 through in or about June 2017, in the District of

Puerto Rico, and elsewhere, the defendant,

[1] JULIA BEATRICE KELEHER,
together with Mayra Ponce and Glenda Ponce, not charged in this superseding indictment,
knowingly and willfully conspired with each other to commit an offense against the United States,
that is, wire fraud, in violation of Title 18, United States Code, Section 1343; all in violation of

Title 18, United States Code, Section 1349.

15

 

 

 
 

Case 3:19-cr-00431-PAD-MDM_ Document.368.. Filed 08/10/20 Page 16 of 46

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNTS 16 to 22
Title 18, United States Code, Sections 1343 and 2 (Wire Fraud)
[INDIVIDUAL C SUB-CONTRACTING SCHEME]
44, Paragraphs 1, 7, 9 and 10 of the General Allegations are hereby re-alleged and
incorporated by reference as though fully set forth herein.
45. On June 8, 2017, PRDE entered into a professional services contract (2017-
AF0220) with Colén and Ponce (referred to as the “Second Party” in the contract), to provide

certain services. The contract allowed Colén & Ponce to invoice a total of $43,500.00 and had a

duration of up to December 31, 2017. It contained the following provision at paragraph 24:

 

Original Spunk. language English translation
“La Segunda Parte no podrd subcontratar, sedan “The Second Party may not subcontract, give or
ni traspasar los servicios objeto de este contrato. transfer the services object of this contract. The
La Segunda Parte serd. responsable de la Second Party will be responsible for the hiring
contratacion y/o reclutamiento del personal que and/or recruitment of the personnel that will
ofrecerd los servicios y actividades estipulados en offer the services and activities stipulated in the
la eldusula TERCERA de este Contrato. ...” THIRD clause of this Contract... ... =

46. Individual B had been a gubernatorial candidate in the Puerto Rico General
Elections of 2016, and Individual C was Individual B’s campaign manager. Individual B was an
incorporator of Company D, a nonprofit organization organized under the laws of the
Commonwealth of Puerto Rico on November 15, 2017. In 2018, defendant [1] KELEHER sought
an increase in her annual salary as Secretary of PRDE, from $200,000.00 to $450,000.00, payable
by Company D.

47, On July 5, 2017, Individual B e-mailed [1] KELEHER and recommended that she
hire Individual C to work at PRDE. In August 2017, Individual C began working at PRDE
without being an employee or contractor of PRDE.

48. Sometime before October 25, 2017, [1] KELEHER informed Individual C that
Individual C would be working through Colén & Ponce, a company of which Individual C had

never heard.

16

 

 

 
Case 3:19-cr-00431-PAD-MDM _ Document 368 Filed 08/10/20... Page 17. of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

49, On October 25, 2017, PRDE entered into an amended contract with Colén & Ponce.
The amended contract increased the maximum value of the contract, from $43,550.00, to
$93,550.00, with a duration until December 31, 2017. The amended contract left unaffected
Clause 24 of the original contract, which prohibited Col6n & Ponce from subcontracting services
under the contract.

50. On October 25, 2017, after PRDE and Colin & Ponce signed the abovementioned
contract amendment, Individual C signed a contractor agreement with Colén & Ponce under which
Individual C would provide services to Colén & Ponce at a rate of $40.00 per hour.

51: After October 25, 2017, Colén & Ponce submitted invoices to PRDE for services
performed under its contract with PRDE. The invoices included subcontractor services performed
by Individual C, in violation of PRDE’s contract with Colén & Ponce,

a2; Sometime in December 2017, Individual C was informed by [1] KELEHER that
BDO would pay for her professional services from January 2018 onwards.

53. On December 28, 2017, Individual C signed an independent contractor agreement
with BDO, at a rate of $40 per hour and with a starting date of January 2, 2018.

54. From January 2018 to July 2018, BDO submitted invoices to PRDE for services
performed under its contract with PRDE, including subcontractor services performed by Individual
C, charging for such services as if Individual C was a Senior or Manager of BDO.

THE SCHEME TO DEPRIVE OF PROPERTY

55, From in or about October 2017 to in or about July 2018, defendant [1] KELEHER
and others not charged in this superseding indictment, schemed to defraud and deprive PRDE of
its moneys in connection with PRDE contracts for professional services with Col6n & Ponce and

BDO, in that [1] KELEHER, knowing that said contracts prohibited these entities from

17

 

 
 

 

Case 3:19-cr-00431-PAD-MDM Document 368 Filed 08/10/20 Page 18 of 46

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

subcontracting its services, caused Colén & Ponce and BDO to subcontract such services to
Individual C, while concealing this fact in their invoices to PRDE, causing PRDE to pay for said
services.
56. On or about each of the dates set forth below, in the District of Puerto Rico,
[1] JULIA BEATRICE KELEHER,

the defendant herein, aided and abetted by others not charged in this superseding indictment,
willfully and knowingly, having devised and intending to devise a scheme to defraud, and for
obtaining money and property by means of materially false and fraudulent pretenses,
representations and promises, transmitted and caused to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce, writings, signs, signals,

pictures, and sounds for the purpose of executing such scheme, as follows:

  
 

  

OTT TG Description of E-mails and Attachments
16 12/22/2017 E-mail from Individual C to Mayra Ponce, in which Individual C asks Ponce
for payment for her services from August until December 2017, under

PRDE’s contract with Colon & Ponce.

17 (12/26/2017 E-mail from Mayra Ponce to Individual C, where Ponce explains that Colon
& Ponce’s contract with Individual C started on October 25, 2017, the same
date that the contract amendment between Colon & Ponce and PRDE was
effective, and thus Colén & Ponce would pay Individual C only for her
services from October 2017 onwards.

18 02/28/2018 E-mail from a BDO Internal Accountant to Individual C, informing that the
monthly contractor payroll at BDO is paid every 15th day and that when the
check is ready, the Internal Accountant sends an e-mail notifying that the
check can be picked up in BDO’s reception area or sent by mail.

19 03/02/2018 E-mail from a BDO Internal Accountant to Individual C, informing of the
availability of Individual C’s January 2018 check.

90 03/15/2018 E-mail from a BDO Internal Accountant to Individual C and other
contractors, informing of the availability of the February 2018 checks.

91 04/13/2018 E-mail from a BDO Internal Accountant to Individual C and other
contractors, informing of the availability of the March 2018 checks.

22 (05/15/2018 E-mail from a BDO Internal Accountant to Individual C and other
contractors, informing of the availability of the April 2018 checks,

  

Each e-mail communication so transmitted constituting a separate and distinct violation of Title

18, United States Code, Sections 1343 and 2,

18

 

 
Case 3:19-cr-00431-PAD-MDM Document 368 Filed 08/10/20 Page 19 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNT 23
Title 18, United States Code, Section 1349 (Wire Fraud Conspiracy)
[INDIVIDUAL C SUB-CONTRACTING SCHEME]

57. Paragraphs 44 to 56 are hereby re-alleged and incorporated by reference as though
fully set forth herein.

58. From in or about October 2017 through in or about July 2018, in the District of
Puerto Rico, and elsewhere,

{1] JULIA BEATRICE KELEHER,
the defendant herein, and Mayra Ponce and persons associated with BDO, knowingly and willfully
conspired with each other to commit an offense against the United States, that is, wire fraud, in
violation of Title 18, United States Code, Section 1343; all in violation of Title 18, United States

Code, Section 1349,

19

 

 

 
Case 3:19-cr-00431-PAD-MDM_ Document 368 Filed 08/10/20 Page 20 of 46

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNT 24
Title 18, United States Code, Section 666(a)(1)(B)
(Bribery by Agent of Organization Receiving Federal Funds)

59. Paragraphs 1, 5, 6, 9 and 10 of the General Allegations and paragraphs 46 through
51 are hereby re-alleged and incorporated by reference as though fully set forth herein.

60. PRDE was an agency of the government of the Commonwealth of Puerto Rico,
which received benefits of more than $10,000 under a Federal program involving a grant, contract,
subsidy, loan, guarantee, insurance, and other form of Federal assistance during the twelve months
preceding October 25, 2017, and the twelve months following October 25, 2017. Defendant [1]
KELEHER, as Secretary of PRDE, was an agent of said government agency.

61. On or about October 25, 2017, in the District of Puerto Rico, and elsewhere,

[1] JULIA BEATRICE KELEHER,
the defendant herein, did corruptly solicit and demand for the benefit of any person, a thing of
value from a person, intending to be influenced and rewarded in connection with a transaction and
series of transactions of an organization, government, or agency, involving $5,000 or more, to wit,
defendant did corruptly solicit and demand for the benefit of Individual C, that Colon and Ponce
award a contract to Individual C to perform subcontractor services under Colén & Ponce’s contract
with PRDE, an agency of the Commonwealth of Puerto Rico, despite said contract expressly
prohibiting Colén & Ponce from subcontracting any of its services, and [1] KELENER did this
intending to be influenced in connection with a contract amendment between PRDE and Colon &
Ponce; said contract amendment was authorized by [1] KELEHER, allowing Colon & Ponce to

increase its earnings under the original contract by $50,000.00; all in violation of Title 18, United

States Code, Section 666(a)(1)(B).

20

 

 

 

 

 
 

Superseding Indictment — Crim. No. [9-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNTS 25 to 48
Title 18, United States Code, Sections 1343 and 2 (Wire Fraud)
[BDO LOBBYING SERVICES FEE SCHEME]

62, Paragraphs 3, 4, 7, 9 and 10 of the General Allegations are hereby re-alleged and
incorporated by reference as though fully set forth herein.

63, At all times stated in this Superseding Indictment, Puerto Rico Act 103 of May 25,
2006, was in effect. Section 17 of the act read as follows:

“Use of Public Funds for the Payment of Professional Lobbying Services.

The use of public funds to defray the cost of professional lobbying services shall be limited
to those services whose finality is only and exclusively the attainment of federal funds or
that legislation that promotes the economic welfare of Puerto Rico. Any contract for these
services shall have to produce a greater amount of federal funds or benefits than the amount
of public funds disbursed to cover the amount of the contract. If otherwise, the amount
shall be automatically cancelled, when its effectiveness is for more than a year. Likewise,
upon its expiration, the renewal thereof shall be prohibited if during its term it has not
produced a sum of federal funds or benefits greater than the cost incurred for the services.”

64. On the dates listed below, BDO entered into contracts (shown in boldface in the
table below) and amendments to contracts (denoted by an asterisk (*) in the table below) with
PRDE, signed by the BDO officials named below, for professional services specified in the
contracts and for the maximum amounts and durations listed below:

BDO CONTRACTS AND AMENDMENTS TO CONTRACTS WITH PRDE

 

 

 

 

Contract ~~ Signing .. Contract Signed on — - Contract Contract
‘Number Date — Behalf of BDO by _ Duration Until Amount
2017-AF0159 11/03/2016 [4] SCHERRER 06/30/2017 $199,500.00
2017-AF0159* 03/14/2017 [4] SCHERRER 06/30/2017 Increased by $490,580.00
2017-AFO159* 04/19/2017 [4] SCHERRER 06/30/2017 Increased by $589,000.00
2018-AF0019 § 07/10/2017 [4] SCHERRER 06/30/2018 $4,770,300.00
2018-AFOO19* 01/19/2018 [4] SCHERRER 06/30/2018 Increased by $1,938,000.00
2019-AFO0022 07/31/2018 UCC 06/30/2019 $6,363,000.00
2019-AF0022* 03/01/2019 [4] SCHERRER 06/30/2019 Increased by $1,816,500.00

 

65.

All original contracts between BDO and PRDE specifically stated that BDO

 

certified that the funds assigned to BDO under the contract would not be used for the payment of

any lobbying services, regardless of their purpose. The amended contracts incorporated by

21

 

 

 
Case_3:19-cr-00431-PAD-MDM_Document 368... Filed 08/10/20 Page 22 of 46

 

 

Superseding Indictment -- Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

reference all unmodified clauses of the original contracts, including the certification mentioned

above as to lobbying services.

66. On the dates listed below, BDO entered into contracts with ASES, signed by the
BDO officials stated below, for professional services specified in the contracts and for the

maximum amounts and durations listed below:

 

 

 

 

 

 

 

BDO CONTRACTS WITH ASES

Contract Signing ... Contract Signed on - Contract Contract

Namber Date Behalf of BDO by ____ Duration Until Amount
2017-000080 April 3, 2017 [4] SCHERRER June 30, 2017 $828,000.00
2017-000085  - June 19, 2017 BDO Vice-President November 30,3017 $125,000.00
2018-000033 July 10, 2017 [4] SCHERRER June 30, 2018 $1,375,000.00
2019-000013 July 2, 2018 [4] SCHERRER July 31, 2018 $114,583.33
2019-000056 October 26,2018 | BDO Vice-President June 30, 2019 $90,000.00
2019-000062 | November 8, 2018 [4] SCHERRER June 30, 2019 $800,000.00

 

67. On January 25, 2017, [4] SCHERRER sent an e-mail to [3] VELAZQUEZ,
attaching a spreadsheet identified as the “Profit Model,”

68. Between January 2017 and February 2017, [3] VELAZQUEZ exchanged numerous
e-mail communications with the Secretary of PRDE and with the Director of ASES.

69, On March 9, 2017, [4] SCHERRER sent an e-mail to a BDO employee, stating:

   

Original, Spanish language & English translation
.. por. favor. creale. a Alberto Velazaitez una ... please create a BDO e-mail account for
Eueatet de e-mail de BDO. Va a estar trabajando Alberto Velazquez. He will be working as a
de contratista en un Proyecto en Educacion.”’ contractor in a Project in Education,”
70. On April 11, 2017, [3] VELAZQUEZ sent an e-mail to [4] SCHERRER, titled
“Invoice Azur,” in which [3] VELAZQUEZ stated: “Attached please find Azur’s invoice for

business development. Direct hours on the client will be billed separately. Thank you. Alberto.”

Ts On April 18, 2017, at 2:06 pm, a Human Resource Manager at BDO stated the

following in an e-mail she sent to [4] SCHERRER and UCC:

“TUCC’s name] is requesting for us to create Alberto Velazquez (AZUR) in Practice.
Please give me his contact information, since there is no contract, conflict of interest nor

22

 

 

 
Case 3:19-cr-00431-PAD-MDM_Document.368_ Filed 08/10/20 Page.23 of 46

 

 

Superseding Indictment ~ Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

confidentiality agreement with this person (company). We will also need his certificate of
registry for accounting purposes. I understand his billing rate will be $150.”

72.

On April 18, 2017, at 3:28 pm, [4] SCHERRER responded to the Resource

Manager’s e-mail, described above, copying UCC, stating:

 

_Orisinal Spanish language — ae
“[Human Resource Manager's name me], correcto.
Hay que abrir una cuenta de vendor en Practice.
Se lama AZUR, Alberto Velazquez es el
principal. Elles van a cobrar de 2 maneras: (1)
$150 por hora trabajada y facturada y (2) 10%
de los gross revenues que consigan para BDO
(comision). La comisién se pagard a medida que
BDO cobre los contratos generados por AZUR.
Copio a Alberto para que te de la informacion
que. necesites, Alberto, [Human Resource
Manager’s. name] es nuestra -Gerente de
Recursos Humanos, thus the Big Boss... Pasale
a [UCC’s name] los contratos de. servicio y
confi dentiality para que los revise ey luego se los
envie a Alberto.”

73.

; English translation

“lHuman Resource Manager’s name], correct. A
vendor account has to be opened in Practice. Its
name is AZUR. Alberto Velazquez is the
principal. ‘They will get paid in two ways: (1)
$150 per hour worked and invoiced and (2) 10%
of the gross revenues that they obtain for BDO
(commission). The commission will be paid as
BDO gets paid for the contracts generated by
AZUR. I’m copying Alberto so that he can give
you the information you need. Alberto, [Human
Resource Manager’s Name] is our Human
Resource Manager, thus the Big Boss. Pass the
service and confidentiality contracts to [UCC’s
name] so that he can review them and later send
them to Alberto.”

On April 19, 2017, [4] SCHERRER, representing BDO, signed an amendment to

contract 2017-AF0159 with PRDE that increased the value of the contract by $589,000.00, for a

total of $1,079,580.00; the amendment left in effect all unmodified clauses of the original contract,

including the certification as to lobbying services mentioned in paragraph 65, above.

74,

On April 19, 2017, at 4:42 pm, the BDO Human Resource Manager referenced

above sent an e-mail to UCC stating the following:

“Here is a draft of the contract for your revision. Once I receive your ok, | will then contact

Alberto. Thank you.”
75,

e-mail mentioned above:

 

_ Original Spanish language —

o adiciones.
1. El rate es $150 y no $105

23

 

On April 19, 2017, at 5:03pm, UCC responded to the Human Resource Manager’s

English translation

: “Revisado. Hay que hacer los siguientes cambios “Reviewed. The following changes or

additions have to be made:
1. The rate is $150 and not $105.

 

 

 

 
Case 32:19-cr-00431-PAD-MDM Document 3268 Filed 08/10/20 Page 24 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

 

2. La fecha « fle comienzo debe. ser-el ]4 oe marzo 2, The starting date should be March 14,

de 2017, 0 0 2017.
3. La fecha de la firma del contrato tebe sereno 3, The date of the signing of the contract
antes del 14 de marzo de 2017.” should be on or before March 14, 2017.”

 

76. On April 19, 2017, at around 6:13pm, [4] SCHERRER sent an e-mail to a BDO

official, copying UCC, attaching an invoice and stating:

 

_ Original Spanish language — English translation

“Aqui la factura de comisiones. Como ‘funciona es “Here’s the commissions invoice. The way it
que.el. cobra-a medida que nosotros cobramos. works is that he gets paid as we get paid. This
Esta primera que tiene que ver conla enmiendade first one that has to do with the $95,000
$95,000 se. la vamos a pagar como adelanto. No amendment we will pay him in advance. It will
va a ser la norma... 3.0") not be the norm. ... ...”

  

 

 

77. On April 21, 2017, the BDO Human Resource Manager referenced above sent an
e-mail to [4] SCHERRER with the subject matter: “Contrato de Azur” (“Azur Contract”, in
English), with a document titled, “Contrato de Contratista Independiente” (“Independent
Contractor Contract,” in English), between BDO, the “First Party,” and Azur, represented by
[3] VELAZQUEZ, the “Second Party,” with a starting and a signature date of March 14, 2017,

and which read at Paragraph 4, as follows:

   

: Origi al Spanish language. : A = English translation
“La Primera Parte se earmedee a pagar. a 1 la “The First Party promises to pay the Second
Segunda Parte. los honorarios a razon de ciento Party the fees at a rate of one hundred fifty
cincyenta délares. (8150.00) por hora trabajaday dollars ($150.00) per hour worked and
facturada, La Segunda Parte también recibird el invoiced. The Second Party will also receive
diez por ciento (10%) de los ingresos brutos que ten percent (10%) of the gross income that they
consigan para la Primera Parte (comisién). Esta obtain for the First Party (commission). This
comision se pagard a medida en que la Primera commission will be paid as the First Party
Parte -cobre los. contratos. generados por la receives payment for the contracts generated
Segunda Parte” by the Second Party.”

78. From 2017 to 2019, [3] VELAZQUEZ used interstate electronic e-mail
communications to submit Azur’s invoices for its lobbying services to BDO. On May 16, 2019,
BDO was served with a grand jury subpoena to produce any and all contracts and agreements

between BDO and [3] VELAZQUEZ. That same date, a BDO Managing Partner wrote a letter to

24

 

 

 
Case 3:19-cr-00431-PAD-MDM_ Document 368 Filed 08/10/20 Page 25 of 46

 

Superseding Indictment — Crim, No, 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

[3] VELAZQUEZ notifying the immediate cancelation of the existing business relationship
between BDO and [3] VELAZQUEZ.
THE SCHEME TO DEFRAUD AND DEPRIVE OF PROPERTY

79. From in or about February 2017 to in or about January 2019, defendants
[3] VELAZQUEZ and [4] SCHERRER, and others not charged in this superseding indictment,
schemed to deprive PRDE and ASES of its moneys in connection with PRDE and ASES contracts
for professional services with BDO, in that [4] SCHERRER, [3] VELAZQUEZ and others not
charged in this superseding indictment, caused BDO to pay Azur for [3] VELAZQUEZ’s lobbying
services in exchange for VELAZQUEZ obtaining PRDE and ASES contracts for BDO, causing
that public funds disbursed by PRDE and ASES be used to pay for said lobbying services, in
violation of Act 103 of May 25, 2006, while concealing said payments for lobbying services in
BDO’s invoices to PRDE and ASES

80. On or about each of the dates set forth below, in the District of Puerto Rico, the

defendants,

[3] ALBERTO VELAZQUEZ-PINOL and
[4] FERNANDO SCHERER-CAILLET,

aided and abetted by others not charged in this superseding indictment, willfully and knowingly,
having devised and intending to devise a scheme to defraud, and for obtaining money and property
by means of materially false and fraudulent pretenses, representations and promises, transmitted
and caused to be transmitted by means of wire, radio, and television communication in interstate
and foreign commerce, writings, signs, signals, pictures, and sounds for the purpose of executing

such scheme, as follows:

      

Count IT Description of E-mails and Attachments
25 02/05/2017 E-mail from UCC to [3] VELAZQUEZ, with BDO’s Engagement Letter
for Proposal for Amendment to PRDE contract 2017-AF1059.

25

 

 

 
Case 3:19-cr-00431-PAD-MDM_ Document 368 Filed 08/10/20 Page 26 of 46

 

Superseding Indictment — Crim, No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

Count

yb

Description of E-mails and Attachments

 

26

27

28

29

30

31
32
33
34
35

36
37
38

39

02/06/2017

02/07/2017

02/14/2017

02/24/2017

03/09/2017

04/11/2017
07/04/2017
09/12/2017
10/05/2017

10/31/2017

12/19/2017
01/08/2018

01/20/2018

02/13/2018

E-mail from [3] VELAZQUEZ to a PRDE official, with BDO’s
Engagement Letter with Proposal for Amendment to contract 2017-
AF1059 with PRDE, in which [3] VELAZQUEZ stated (in Spanish): “L:
“Verificalo, Me dejas saber si te parece bien para q te lo entreguen.
Saludos.” (English translation: “L: Verify it. Let me know if it looks
good to you so that they provide it to you. Greetings.”’)

E-mail from [3] VELAZQUEZ to [1] KELEHER, where
[3] VELAZQUEZ wrote: “FYI” and forwarded the e-mail described in
the previous count, attaching BDO’s Engagement Letter with Proposal
for Amendment to contract 2017-AF1059 with PRDE.

E-mail from [3] VWELAZQUEZ to [1] KELEHER, where
[3] VELAZQUEZ states: “The idea is to have a general enough language
that will not limit the various task in the list of things you requested and
framed within the funding language necessary. ... ... ... If we make it
more specific we may lose some flexibility.”

E-mail sent by a BDO Administrative Assistant to [3] VELAZQUEZ,
copying UCC, with a Proposal and Engagement Letter for the
amendment to PRDE contract 2017-AF0159.

E-mail from [4] SCHERRER to [3] VELAZQUEZ, with e-mails between
BDO officials and employees, including e-mail in which
[4] SCHERRER instructs a BDO official: “... please create a BDO e-
mail account for Alberto. He will be working as a contractor in a Project
at Education.”

E-mail from [3] VELAZQUEZ to [4] SCHERRER, attaching Azur’s
invoice for business development, invoice 20170411.

E-mail from [3] VELAZQUEZ to [4] SCHERRER, Re: Profit Model,
with Invoice 20170630A.

E-mail from [3] VELAZQUEZ to UCC, Re: Pending Invoice, with
Invoice 20170630-B.

E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
Invoice 20170730C: ASES-BDO/July 2017.

E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
Invoices 20170731C and 20170831C: PRDE-BDO/July and August
2017, respectively (State and Federal).

E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
Invoice 20170930C: PRDE-BDO/September 2017 (State and Federal).
E-mail from [3] VELAZQUEZ to UCC, with Invoices 20180108A and
B: PRDE-BDO / October 2017 (Federal and State, respectively).

E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
Invoices 20180120A and B: ASES-BDO/October and November 2017,
respectively.

E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
Invoices 20180212A and B, and 20180213A and B: PRDE-
BDO/November and December 2017 (Federal and State Office),
respectively.

26

 

 

 
Case 3:19-cr-00431-PAD-MDM Document 368 Filed 08/10/20 Page 27 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

 

(OO

Date

Description of E-mails and Attachments

 

 

 

 

 

 

 

 

40 04/23/2018 E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
Invoice 20180421 and 20180422: ASES-BDO/January and February
2018, respectively.
41 05/03/2018 E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
Invoice 20180502A, B and C: PRDE-BDO/January 2018 (Federal and
State Affairs Office), February (Federal State Affairs), respectively.
42 06/08/2018 E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
Invoice 20180608: PRDE-BDO/March 2018 (Federal Affairs Office).
43 07/05/2018 E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
Invoices 20180705A, B and C: ASES-BDO/March, April and May 2018,
respectively.
44 08/16/2018 E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
Invoices 20180816A, B and C: PRDE-BDO/April, May and June 2018
(Federal Affairs Office), respectively.
45 09/20/2018 E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
Invoice 20180920: PRDE-BDO/July 2018 (Federal Affairs Office).
46 01/02/2019 E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
Invoices 20190102A, B, C and D: PRDE-BDO/August and September
2018, respectively.
47 01/08/2019 E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
2:37pm _ Invoices 20190108A, B and C: ASES-BDO/September, October and
November 2018, respectively.
48 01/08/2019 E-mail from [3] VELAZQUEZ to a BDO Internal Accountant, with
3:14pm = Invoices 20190107A, B, C and D:; PRDE-BDO/October and November

2018, respectively.

Each e-mail communication so transmitted constituting a separate and distinct violation of Title

18, United States Code, Sections 1343 and 2.

27

 

 
Case 32:19-cr-00431-PAD-MDM. Document 3268 Filed 08/10/20 Page 28. of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNT 49
Title 18, United States Code, Section 1349 (Wire Fraud Conspiracy)
[LOBBYING SERVICES FEE SCHEME]

81. Paragraphs 62 to 80 are hereby re-alleged and incorporated by reference as though
fully set forth herein. From in or about February 2017 through in or about January 2019, in the
District of Puerto Rico, and elsewhere, the defendants,

[3] ALBERTO VELAZQUEZ-PINOL and
[4] FERNANDO SCHERER-CAILLET,

and others not charged in this superseding indictment, knowingly and willfully conspired with
each other to commit an offense against the United States, that is, wire fraud, in violation of Title
18, United States Code, Section 1343; all in violation of Title 18, United States Code, Section

1349,

28

 

 

 
Case_3:19-cr-00431-PAD-MDM_ Document 368 Filed 08/10/20. Page. 29 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNTS 50 to 70
Title 18, United States Code, Sections 1343 and 2 (Wire Fraud)
[BDO SUB-CONTRACTING SCHEME]

82. Paragraphs 62 to 80 are hereby re-alleged and incorporated by reference as though
fully set forth herein.

83. All PRDE contracts listed in paragraph 64 prohibited BDO from subcontracting
services under the contracts. All amended PRDE contracts incorporated by reference all
unmodified clauses of the original contracts, including said subcontracting prohibition.

84, All ASES contracts listed in paragraph 66 prohibited BDO from subcontracting
services under the contract without the written approval of ASES. In addition, BDO never
obtained any approvals from ASES to subcontract portions of services for work performed under
contracts with ASES.

85, From March 2017 through January 2019, BDO made monthly payments to Azur
equal to ten percent (10%), and at times, five percent (5%) of the monthly gross revenues it
obtained from its contracts for professional services with PRDE and ASES.

86, From 2017 to 2019, BDO subcontracted services under its contracts with PRDE
and ASES to other individuals in addition to [3] VELAZQUEZ and Azur. BDO paid these
contractors only a fraction of the amounts invoiced to PRDE and ASES for their services, which
served to offset BDO’s lobbying services payments to Azur, In its monthly invoices to PRDE and
ASES, BDO commingled the names and hours worked by its employees with those of its
contractors, creating a false appearance that said contractors were BDO employees.

87. From 2017 to 2019, [3] VELAZQUEZ used interstate electronic mail

communications to submit Azur invoices for [3] VELAZQUEZ’s subcontractor services provided

to BDO under its contracts with PRDE and ASES.

29

 

 
Case 3:19-cr-00431-PAD-MDM__Document 368. Filed. 08/10/20. Page 30 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

88. During 2017, BDO invoiced PRDE for the subcontractor services of
[3] VELAZQUEZ, as if [3] VELAZQUEZ were a BDO Manager or Senior. From 2017 to 2019,
BDO invoiced ASES for the subcontractor services of [3] VELAZQUEZ, as if Azur or
[3] VELAZQUEZ were a BDO Principal.

THE SCHEME TO DEFRAUD AND DEPRIVE OF PROPERTY

89. From in or about February 2017 to in or about January 2019, defendants
[3] VELAZQUEZ and [4] SCHERRER, together with others not charged in this superseding
indictment, for pay and profit, schemed to defraud and deprive PRDE and ASES of moneys in
connection with their contracts for professional services with BDO, by causing BDO to invoice
PRDE and ASES for subcontractor services, knowing that said contracts expressly prohibited BDO
from subcontracting its services, causing BDO to misrepresent [3] VELAZQUEZ as a BDO
Manager and Senior in its invoices to PRDE, and as a BDO Principal in its invoices to ASES, and
causing PRDE and ASES to use public money to pay for said subcontractor services.

90. On or about each of the dates set forth below, in the District of Puerto Rico and
elsewhere, the defendants,

[3] ALBERTO VELAZQUEZ-PINOL and
[4] FERNANDO SCHERRER-CAILLET,

aiding and abetting cach other and others not charged in this superseding indictment, willfully and
knowingly, having devised and intending to devise a scheme to defraud, and for obtaining money
and property by means of materially false and fraudulent pretenses, representations and promises,
transmitted and caused to be transmitted by means of wire, radio, and television communication
in interstate and foreign commerce, writings, signs, signals, pictures, and sounds for the purpose

of executing such scheme:

30

 

 
Case 3:19-cr-00431-PAD-MDM Document 368 Filed 08/10/20 Page 31 of 46

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

 

 

(OUT Ti

Date

Description of E-mails and Attachments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50 04/11/2017 E-mail from [3] VELAZQUEZ to [4] SCHERRER, with invoice 20170331B
for March 2017 services to PRDE.

51 05/01/2017 E-mail from [3] VELAZQUEZ to UCC, copying [4] SCHERRER, with
invoice 20170331B for April 2017 services to PRDE.

52 06/02/2017 E-mail from [3] VELAZQUEZ to UCC, with invoice 20170531 for May 2017
services to PRDE.

53 07/04/2017 E-mail from [3] VELAZQUEZ to UCC, with invoice 20170531 for June 2017
services to PRDE.

54 07/06/2017 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20170531
for June 2017 services to PRDE.

55 09/04/2017 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20170831
for August 2017 services to ASES.

56 10/18/2017 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20170930
for September 2017 services to ASES.

57 10/31/2017 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20171031
for October 2017 services to ASES.

58 12/01/2017 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20171130
for November 2017 services to ASES.

59 01/08/2018 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20171231
for December 2017 services to ASES.

60 02/04/2018 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20180131
for January 2018 services to ASES.

61 03/01/2018 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20180228
for February 2018 services to ASES.

62 04/02/2018 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20180331
for March 2018 services to ASES.

63 05/01/2018 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20180430
for April 2018 services to ASES.

64 06/01/2018 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20180531
for May 2018 services to ASES.

65 06/29/2018 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20180629
for June 2018 services to ASES.

66 08/03/2018 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20180731
for July 2018 services to ASES.

67 09/03/2018 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20180831
for August 2018 services to ASES.

68 10/01/2018 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20180930
for September 2018 services to ASES.

69 12/03/2018 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20181130
for November 2018 services to ASES.

70 ~—-01/04/2019 E-mail from [3] VELAZQUEZ to a BDO employee, with invoice 20181231

for December 2018 services to ASES.

Each e-mail communication so transmitted constituting a separate and distinct violation of Title

18, United States Code, Sections 1343 and 2.

31

 

 
Case 3:19-cr-00431-PAD-MDM_ Document 368. Filed 08/10/20 Page 32 of 46

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNT 71
Title 18, United States Code, Section 1349 (Wire Fraud Conspiracy)
[BDO SUB-CONTRACTING SCHEME]

91. Paragraphs 83 through 90 are hereby re-alleged and incorporated by reference as
though fully set forth herein.

92, From in or about February 2017 through in or about January 2019, in the District
of Puerto Rico, and elsewhere, the defendants,

[3] ALBERTO VELAZQUEZ-PINOL and
[4] FERNANDO SCHERRER-CAILLET,

together with others not charged in this superseding indictment, knowingly and willfully conspired
with each other to commit an offense against the United States, that is, Wire Fraud, in violation of
Title 18, United States Code, Section 1343; all in violation of Title 18, United States Code, Section

1349,

32

 

 

 

 

 
 

 

Case 3:19-cr-00431-PAD-MDM__Document.368.. Filed.08/10/20.. Page 33 of 46

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNTS 72 to 81
Title 18, United States Code, Sections 1343 and 2 (Wire Fraud)
[DEPRIVATION OF CONFIDENTIAL ASES INFORMATION SCHEME]
93. Paragraphs 2, 3, 9, 10, 11, 11(b), and 11(d) of the General Allegations are hereby
re-alleged and incorporated by reference as though fully set forth herein.
94. On February 18, 1997, defendant [2] AVILA, then working in ASES’s Finance

Department, signed a document titled, in Spanish, Compromiso con Puerto Rico and ASES

(Commitment with Puerto Rico and ASES, in English), where, among other things she indicated:

 

Ori ginal: Spanish language | English translation
‘Yo, Angela: M. Avila Marrero, “COMO Servidor. “[, Angela M. Avila Marrero, as a public servant
publico en la Administracién de Seguros de Salud de _ in the Health Insurance Administration of Puerto

Puerto Rico. renuevo mi i compromiso dey - Rico renew my commitment of!
RRR a aoe

  

7..No utilizar 1 ni ‘divulgar para mi lucro personal, o 7. Not using or divulging for my personal profit,
de cualquier otra persona o entidad, informacion or that of any other person or entity, confidential
confidencial que Hegue a mi conocimiento a través information that reaches my knowledge through
de mis funciones publicas.” my public functions.”

95. On January 10, 2017, at around 1:59pm, [3] VELAZQUEZ memorialized in his

Gmail account the following:

 
    

a ngeuape - English translation

“Gob! Voy a estar > ayudando a fname of Healt “Gov! I will be helping [name of Health
Department. Secretary] en Salud/dses. Sé gq estas Department Secretary] at Salud/Ases. 1 know
evaluando candidatos para Dir Ej de Ases y q that you are evaluating candidates for Ex Dir of
Angie. Avila esta interina. Quiero aportarte mi. Ases and that Angie Avila is acting. 1 want to
opinién_ por si es.de ayuda antes de q tomes una contribute my opinion if it helps before you make
decision final sobre el tema, No creo q haya nadie a final decision about the matter. | don’t think
gq conozca el programa técnicamente. mejor q that there is anyone who technically knows the
Angie, Ella es extremadamente respetada en CMS. program better than Angie. She is extremely
Esa relacién es critica para mover la agenda hacia respected at CMS. This relationship is critical to
adelante. 0. move the agenda forward. . i

 

96. On/January 25, 2017, [2] AVILA attended a meeting of ASES’s Board of Directors,

where she stated the following in relation the new service providers for ASES, among them, BDO:

 

. Spanish | English translation
“Y que gozan de ta conficr anza de... de nuestra “And they have the trust of ... of our
administracion.’ 7 administration.”

33

 

 

 
 

 

Case-3:19-c¢r-00431-PAD-MDM Document 368 Filed 08/10/20 Page 34 of 46
Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.
97. | Companies B and C were corporations authorized to conduct business in Puerto

Rico, and had been awarded contracts with ASES in 2016, after submitting their respective
professional service contract proposals to ASES.
THE SCHEME TO DEPRIVE OF PROPERTY

98. From in or about January 2017, to in or about February 2017, defendants [2]
AVILA and [3] VELAZQUEZ schemed to defraud and deprive ASES of the right to the exclusive
use of its confidential information through deceptive means, in that [2] AVILA used her position
as Director of ASES for the purpose of obtaining, disclosing and converting ASES confidential
information for the use of a third party, [3] VELAZQUEZ, causing the transmission of interstate
electronic mail communications for the purpose of disclosing said confidential information.

99, On or about each of the dates set forth below, in the District of Puerto Rico and
elsewhere, the defendants,

[2] ANGELA AVILA-MARRERO and
[3] ALBERTO VELAZQUEZ-PINOL,

aiding and abetting each other, willfully and knowingly, having devised and intending to devise a
scheme to defraud, and for obtaining money and property by means of materially false and
fraudulent pretenses, representations and promises, transmitted and caused to be transmitted by
means of wire, radio, and television communication in interstate and foreign commerce, writings,

signs, signals, pictures, and sounds for the purpose of executing such scheme;

      

Count Nia Description of E-mails and Attachments
72, (01/16/2017 E-mail from [2] AVILA’s ASES e-mail address to her Yahoo! address,
2:20pm with confidential ASES information in an Excel file identified as
Contratos de Servicios Profesionales y Comprados 2017 LR.xlsx.
73% ~~ ~=01/16/2017 E-mail from [2] AVILA’S ASES address to her Yahoo! address, with
3:10pm confidential ASES information, such as Company B’s professional
services contract proposal to ASES.

34

 

 
 

 

Superseding Indictment — Crim, No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

 

Count

Date

Description of E-mails and Attachments

 

 

 

 

 

 

 

74 01/16/2017 E-mail from [2] AVILA’S ASES address to her Yahoo! address,
3:llpm containing confidential ASES information, such as Company C’s
professional services contract proposal to ASES.
75 01/16/2017 E-mail from [2] AVILA’s Yahoo! address to [3] VELAZQUEZ, with
3:41pm confidential ASES information in an Excel file identified as Contratos de
Servicios Profesionales y Comprados 2017LR.xlsx.
76 ~=©01/16/2017 E-mail from [2] AVILA’S Yahoo! address to [3] VELAZQUEZ,
3:42pm forwarding confidential ASES information, such as Company B’s
professional services contract proposal to ASES.
77 ~=— (01/16/2017 E-mail from [3] VELAZQUEZ to [2] AVILA’s Yahoo! address, where
3:43pm [3] VELAZQUEZ acknowledges receipt of the e-mail with confidential
ASES information described in Count 75,
78 ~~ 01/16/2017 E-mail from [2] AVILA’s Yahoo! address to [3] VELAZQUEZ,
3:46pm forwarding confidential ASES information, such as Company C’s
professional services contract proposal to ASES.
79 = 01/25/2017 E-mail from [2] AVILA’s Yahoo! address to [3] VELAZQUEZ, with
1:05am — confidential ASES information, such a draft of the agenda of a meeting of
ASES’s Board of Directors and a draft of the report of said meeting,
scheduled to take place later that day at 5:30pm.
80 02/27/2017 E-mail from [2] AVILA’s secretary to [3] VELAZQUEZ, with
4:06pm confidential ASES information, such as the status of various petitions
pending before ASES, including those of BDO and IGS.
81 02/27/2017 E-mail from [3] VELAZQUEZ to [2] AVILA’s secretary at ASES,
4:16pm confirming receipt of the confidential ASES information regarding

petitions pending before ASES, including those of BDO and IGS.

Each e-mail communication so transmitted constituting a separate and distinct violation of Title

18, United States Code, Sections 1343 and 2.

35

 

 
Case 32:19-cr-00431-PAD-MDM Document 3268. Filed 08/10/20 Page 26 of 46

 

 

Superseding Indictment ~ Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNTS 82 and 83
18 U.S.C. § 1343
(Wire Fraud)
[DEPRIVATION OF CONFIDENTIAL ASES INFORMATION]

100. Paragraphs 94 to 100 are hereby re-alleged and incorporated by reference as though
fully set forth herein.

101. Company B was a corporation authorized to conduct business in Puerto Rico.

102. Company B had been awarded a contract with ASES in 2016, after submitting its
Professional Service Contract proposal to ASES. The contract specified the services that Company
B was to provide to ASES, and specified that Company B could invoice ASES a maximum of
$2,300,000.00 with a contract duration from July 1, 2016 until June 30, 2017.

103, On January 16, 2017 at 3:10pm, [2] AVILA sent an e-mail from her ASES address
to her Yahoo! address, with confidential ASES information, such as Company B’s professional
services contract proposal to ASES.

104. On January 16, 2017, at 3:42pm, [2] AVILA sent an e-mail from her Yahoo!
address to [3] VELAZQUEZ, with confidential ASES information, such as Company B’s
professional services contract proposal to ASES.

105. On January 20 and January 23, 2017, [3] VELAZQUEZ and [4] SCHERRER had
telephonic conversations.

THE SCHEME TO DEFRAUD AND DEPRIVE OF PROPERTY

106. From in or about January 2017, to in or about February 2017, defendants
[2] AVILA, [3] VELAZQUEZ and [4] SCHERRER schemed to defraud and deprive ASES of the
right to the exclusive use of its confidential information through deceptive means, in that

[2] AVILA used her position as Director of ASES for the purpose of obtaining, disclosing and

converting ASES confidential information for the use of third parties, [3] VELAZQUEZ and [4]

36

 

 

 
Case 32:19-cr-00431-PAD-MDM Document 3268 Filed 08/10/20 Page 327 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

SCHERRER, causing the transmission of interstate electronic mail communications for the
purpose of disclosing said confidential information.
107. On or about each of the dates set forth below, in the District of Puerto Rico, and
elsewhere, the defendants,
[2] ANGELA AVILA-MARRERO,

[3] ALBERTO VELAZQUEZ-PINOL, and

[4] FERNANDO SCHERRER-CAILLET,
aiding and abetting each other, willfully and knowingly, having devised and intending to devise a
scheme to defraud, and for obtaining money and property by means of materially false and
fraudulent pretenses, representations and promises, transmitted and caused to be transmitted by

means of wire, radio, and television communication in interstate and foreign commerce, writings,

signs, signals, pictures, and sounds for the purpose of executing such scheme:

 

Count Description of E-mails and Attachments

82 01/20/2017 E-mail from [3] VELAZQUEZ to [4] SCHERRER’s Yahoo! address,
attaching confidential ASES information, such as Company B’s
Proposal for Professional Services for Audit of Inspection Plan and
other work 2016-2017 to ASES.

83 01/24/2017 E-mail from [4] SCHERRER Yahoo! address to [2] AVILA’s Yahoo!
address, copying [3] VELAZQUEZ, with BDO’s contract proposal
with ASES.

Each e-mail communication so transmitted constituting a separate and distinct violation of Title

18, United States Code, Sections 1343 and 2.

37

 

 
Case 3:19-cr-00431-PAD-MDM. Document 368 Filed 08/10/20 Page 38 of 46

 

 

Superseding Indictment -- Crim. No, 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNT 84
18 U.S.C. § 1349
(Wire Fraud Conspiracy)
108. Paragraphs 101 to 107 are hereby re-alleged and incorporated by reference as
though fully set forth herein.
109, From in or about January 2017, through in or about February 2017, in the District
of Puerto Rico, and elsewhere, the defendants,
[2] ANGELA AVILA-MARRERO,
[3] ALBERTO VELAZQUEZ-PINOL and
[4] FERNANDO SCHERRER-CAILLET,

and others not charged in this superseding indictment, knowingly and willfully conspired to
commit an offense against the United States, that is, wire fraud, in violation of Title 18, United

States Code, Section 1343; all in violation of Title 18, United States Code, Section 1349.

38

 

 
 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNTS 85 to 89
Title 18, United States Code, Sections 1343 and 2 (Wire Fraud)
[DEPRIVATION OF ASES CONFIDENTIAL INFORMATION]

110. Paragraphs 2, 3, 8, 9, 10, 11, 11(b), and 11(d) of the General Allegations are hereby
re-alleged and incorporated by reference as though fully set forth herein.

111. Companies A, B, and C were corporations authorized to conduct business in Puerto
Rico.

112. In 2016, Companies A, B and C, were each awarded a contract to perform services
for ASES after they submitted their respective contract proposals to ASES. The contracts had a
duration of up to June 30, 2017,

THE SCHEME TO DEFRAUD AND DEPRIVE OF PROPERTY

113. From on or about January 16, 2017 to on or about January 23, 2017, defendants
[2] AVILA, [3] VELAZQUEZ and [7] JOVER schemed to defraud and deprive ASES of the right
to the exclusive use of its confidential information through deceptive means, in that [2] AVILA
used her position as Director of ASES for the purpose of obtaining, disclosing and converting
ASES confidential information for the use of third parties, [3] VELAZQUEZ and [7] JOVER,
causing the use of interstate electronic mail communications for the purpose of disclosing said
confidential information.

114. On or about each of the dates set forth below, in the District of Puerto Rico and
elsewhere, the defendants,

[2] ANGELA AVILA-MARRERO,
[3] ALBERTO VELAZQUEZ-PINOL and
{7} ANIBAL JOVER-PAGES,

aiding and abetting each other, willfully and knowingly, having devised and intending to devise a

scheme to defraud, and for obtaining money and property by means of materially false and

39

 

 
 

 

Superseding Indictment — Crim. No, 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

fraudulent pretenses, representations and promises, transmitted and caused to be transmitted by
means of wire, radio, and television communication in interstate and foreign commerce, writings,

signs, signals, pictures, and sounds for the purpose of executing such scheme:

 

Oni Date Description of E-mails and Attachments
85 01/16/2017 E-mail from [3] VWELAZQUEZ to [7] JOVER, with confidential
6:25pm ASES information, including professional service proposals by
Company B and Company C.
86 01/18/2017 E-mail from [2] AVILA’s secretary to [3] VELAZQUEZ, with
11:15am confidential ASES information, including a professional service
proposal by Company A.
87 01/18/2017 E-mail from [3] VWELAZQUEZ to [7] JOVER, in which
11:36am [3] VELAZQUEZ states, in Spanish: “Este es el contrato que vamos
a reemplazar. Cuando lo revises, hablamos.” (English translation:
“This is the contract that we will replace. We’ll talk when you review
it.”) Attached to the e-mail was confidential ASES information,
including a Professional Services Proposal by Company A.

88 01/20/2017 E-mail from [7] JOVER to an IGS official, in which [7] JOVER
attaches Company A’s Professional Service Proposal and states, in
Spanish: “PARA Preparar Propuesta de IGS. Este contrato vamos
ahadirle todas los servicios que provee IGS ademas, afiadir
generalidades y amplitud de servicios que te puedas imaginar, y/o
tareas especificas. Necesitaremos tenerlo para el lunes para que la
Junta lo aprueba el miércoles. Gracias!! (English translation: “To
Prepare IGS Proposal. To this contract we will add all the services
that IGS provides in addition, add generalities and breadth of services
that you can imagine, and/or specific tasks. We need to have it for
Monday so that the Board can approve it on Wednesday. Thank
you!”)

89 01/23/2017 E-mail from [3] VELAZQUEZ to [2] AVILA, copying [7] JOVER,
in which [3] VELAZQUEZ states, in Spanish: “Angie: Adjunto la
propuesta revisada seguin conversdramos.” (English translation:
“Angie: Attached here is the proposal as per our conversation.”)
Attached to the e-mail was a file (IGS PRHIA Proposal 2017.docx).

Each e-mail communication so transmitted constituting a separate and distinct violation of Title

18, United States Code, Sections 1343 and 2,

40

 

 
 

 

Superseding Indictment ~ Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

COUNT 90
18 U.S.C, § 1349

(Wire Fraud Conspiracy)
[DEPRIVATION OF ASES CONFIDENTIAL INFORMATION}

115, Paragraphs 111 to 114 are hereby re-alleged and incorporated by reference as
though fully set forth herein.
116. From on or about January 16, 2017, through on or about January 23, 2017, in the
District of Puerto Rico, and elsewhere, the defendants,
[2] ANGELA AVILA-MARRERO,
[3] ALBERTO VELAZQUEZ-PINOL and
[7] ANIBAL JOVER-PAGES,

and others not charged in this superseding indictment, knowingly and willfully conspired to
commit an offense against the United States, that is, wire fraud, in violation of Title 18, United

States Code, Section 1343; all in violation of Title 18, United States Code, Section 1349.

41

 

 

 
 

 

acon 2:10
ase Sorts

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

erOOA2
ST-OOGSS

Pp
T

o
2
U

4 A
+ TY

COUNTS 91 to 97
Title 18, United States Code, Sections 1343 and 2 (Wire Fraud)
[IGS SUBCONTRACTING SCHEME]
117. Paragraphs 3, 8, 9 and 10 of the General Allegations are hereby re-alleged and
incorporated by reference as though fully set forth herein.

118. On the dates listed below, [GS entered into the following professional services

contracts with ASES, for the maximum amounts and the durations listed below:

 

 

 

IGS CONTRACTS WITH ASES
Contract. Signing. Contract Signedon | Duration... Contract
Number Date behalf of IGS Until Amount
2017-000020 07/01/2016 IGS Project Manager 06/30/2017 $264,800.00
2018-000032.-. 07/10/2017 [7] JOVER —- - - 06/30/2018 ———--$1,300,000.00

 

 

 

119, Each of the abovementioned contracts contained the following provisions:

“Neither this Agreement, nor the services to be provided hereunder, may be assigned or

subcontracted without the written approval of ASES. The request to contract a third party

must specify the matters in which he/she will intervene and must be submitted in writing.”

120. During 2017 and 2018, IGS never obtained written approval from ASES to
subcontract any services under its contracts with ASES.

121. Individual D was a relative of [3] JOVER and worked at IGS. Individual E was an
independent contractor of IGS.

122. Sometime around March 2017, [3] VELAZQUEZ and [7] JOVER agreed that
[3] VELAZQUEZ, through Azur, would invoice IGS for [3] VELAZQUEZ’s services in
connection with ASES’s contracts with IGS.

THE SCHEME TO DEFRAUD AND DEPRIVE OF PROPERTY
123. From in or about March 2017 to in or about July 2017, defendants

[3] VELAZQUEZ and [7] JOVER schemed to defraud and deprive ASES of its moneys in

connection with its contracts for professional services with IGS, in that defendants caused IGS to

42

 

 

 
Case 3:19-cr-00431-PAD-MDM Document 368 Filed 08/10/20 Page 43 of 46.

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

invoice ASES for services subcontracted by IGS to [3] WELAZQUEZ and others, while
misrepresenting [3] VELAZQUEZ in IGS invoices as an IGS Partner, and misrepresenting other
IGS contractors as employees of IGS, in violation of IGS’s contracts with ASES, which expressly
prohibited IGS from subcontracting the services under the contracts.

124. Onor about the dates listed below, in the District of Puerto Rico, the defendants,

[3] ALBERTO VELAZQUEZ-PINOL and
[7] ANIBAL JOVER-PAGES,

aiding and abetting each other and others not charged in this superseding indictment, willfully and
knowingly, having devised and intending to devise a scheme to defraud, and for obtaining money
and property by means of materially false and fraudulent pretenses, representations and promises,
transmitted and caused to be transmitted by means of wire, radio, and television communication
in interstate and foreign commerce, writings, signs, signals, pictures, and sounds for the purpose

of executing such scheme, as follows:

      

Count DTT Description of E-mails and Attachments
91 03/05/2017 E-mail from [3] VELAZQUEZ to Individual D, copying [7] JOVER,
with invoice 20170228 for February 2017 services.

92 04/09/2017 E-mail from [3] VELAZQUEZ to Individual D, copying [7] JOVER,
with invoice 20170331 for March 2017 services.

93 05/04/2017 E-mail from [3] VELAZQUEZ to [7] JOVER and Individual D, with
invoice 20170430 for April 2017 services, and other attachments.

94 05/08/2017 E-mail from [3] VELAZQUEZ to [7] JOVER and Individual D, with
invoice 20170430 (revised) for April 2017 services.

95 06/07/2017 E-mail from [3] VELAZQUEZ to Individual D, copying [7] JOVER,
with invoice 20170531 for May 2017 services.

06 07/04/2017 E-mail from [3] VELAZQUEZ to Individual D, copying [7] JOVER,
with invoice 20170531 for June 2017 services.

97 07/27/2017 E-mail from Individual E to [7] JOVER and Individual D, copying
[2] AVILA and [3] VELAZQUEZ, requesting information about
pending payments in relation to Individual E’s services under IGS’s
contract with ASES.

Each e-mail communication so transmitted constituting a separate and distinct violation of Title

18, United States Code, Sections 1343 and 2.

43

 

 
Case 3:19-cr-00431-PAD-MDM.._Document.368 Filed.08/10/20..Page.44 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al. .

COUNT 98
Title 18, United States Code, Section 1349 (Conspiracy to Commit Wire Fraud)
[IGS-ASES SUBCONTRACTING SCHEME]
125. Paragraphs 117 through 124 are hereby re-alleged and incorporated by reference as
though fully set forth herein.
126. From in or about March 2017 through in or about July 2017, in the District of Puerto

Rico, and elsewhere, the defendants,

[3] ALBERTO VELAZQUEZ-PINOL and
[7] ANIBAL JOVER-PAGES,

and others not charged in this superseding indictment, knowingly and willfuliy conspired to
commit an offense against the United States, that is, wire fraud, in violation of Title 18, United

States Code, Section 1343; all in violation of Title 18, United States Code, Section 1349,

44

 

 

 
 

 

Casa 2:190.cr.00421.-DAD-_MDM Document 268 Ellad 08/10/20. Pa
DODDS OLS OST SG STO LP Te 4 oT Crt Veo MTree VOorm eTree re

TVT TVT UTTTe rT

Superseding Indictment — Crim, No. 19-43] (PAD)
United States v. Julia Beatrice Keleher, et al.

FORFEITURE ALLEGATIONS

127. The allegations contained in each of the Counts listed below for each of the
defendants so listed are hereby re-alleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to Title 18, United States Code, Section 981{a){1)(C) and Title 21, United
States Code, Section 2461 (c).

128. Upon conviction of an offense in violation of Title 18, United States Code, Section

666, 1343, or 1349, set forth in the Counts listed below for each defendant,

[1] JULIA BEATRICE KELEHER (Counts 1-24),
[2] ANGELA AVILA-MARRERO (Counts 72-90),
[3] ALBERTO VELAZQUEZ-PINOL (Counts 25-98),
[4] FERNANDO SCHERRER-CAILLET (Counts 25-71 and 82-84) and
[7] ANIBAL JOVER-PAGES (Counts 85-98),

said defendant shall forfeit to the United States of America, pursuant to Title 18, United States
Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any property, real
or personal, which constitutes, or is derived from, proceeds traceable to the offenses.

129, Ifany of the properties described above, as a result of any act or omission of the
defendants (a) cannot be located upon the exercise of due diligence, (b) have been transferred or
sold to, or deposited with a third party, (c) have been placed beyond the jurisdiction of the court,
(d) have been substantially diminished in value, or (e) have been commingled with other property
which cannot be divided without difficulty, the United States of America shall be entitled to
forfeiture of substitute property pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c).

45

 

 

 

 
Case 3:19-cr-00431-PAD-MDM Document 368 Filed 08/10/20 Page 46 of 46

 

 

Superseding Indictment — Crim. No. 19-431 (PAD)
United States v. Julia Beatrice Keleher, et al.

 

TRUE BILL
W. STEPHEN MULDROW _
UNITED STATES ATTORNEY Date: Ros ust D, IVEY
Seth A. Erbe

Assistant U.S. Attorney
Chief, Fingnejal ¢rimes Unit

 

 

Jos A. Ruiz-Santiago
ssistant U.S. Attorney

46

 

 
